Citation Nr: 0837507	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-17 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2008 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in August 2007.  This matter was originally on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2007 the Board found the evidence did not warrant a 
grant of entitlement to service connection for PTSD because 
the most probative evidence did not indicate a diagnosis of 
PTSD related to a verified in-service stressor.  While some 
of the medical evidence indicated a diagnosis of PTSD related 
to the veteran's "combat" exposure in Vietnam, the most 
recent VA examination dated in October 2006 declined 
diagnosing the veteran with PTSD especially in light of his 
historical treatment of other psychiatric disabilities and 
the lack of verification of most of the veteran's "combat" 
related stressors.

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In June 2008, 
the Court issued an order granting the joint motion for 
remand seeking to vacate the August 2007 Board decision and 
remand for further development.  Specifically, the Joint 
Motion indicated the veteran is receiving Social Security 
Administration (SSA) disability benefits for a psychiatric 
condition and the complete records associated with this 
disability award are not currently of record and may be 
relevant to the claim at hand.  The Joint Motion also 
indicated in light of the conflicting diagnoses within the 
claims file, either the veteran should be afforded a new 
examination to reconcile the conflicting evidence or the 
Board should proffer further reasons and bases of why an 
additional examination is unnecessary. 

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

In this case, the veteran applied for SSA disability benefits 
in the 1990s in part due to a "significant mental 
impairment." Currently of record is a March 1995 disability 
determination indicating a provisional diagnosis of a 
psychotic disorder and a history of paranoid schizophrenia.  
The evidence does not suggest the veteran's disability claim 
was premised on PTSD and indeed, the evidence is to the 
contrary.  The veteran, further, concedes he was not 
diagnosed with PTSD until 2004, a decade after his 
application for SSA disability benefits.  In short, it is not 
clear these records would be relevant to the veteran's claim.  
However, in accordance with the June 2008 Court order and 
joint remand, the RO should make efforts to obtain these 
records.   

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (2008) (requiring PTSD diagnoses to conform 
to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The veteran's VA outpatient treatment records from 2004 do 
indicate diagnosis and treatment for PTSD related to 
"combat" exposure in Vietnam, to include a May 2004 
psychological evaluation.  It is noteworthy that no stressor 
was specifically itemized within these records so it is 
unclear whether the diagnosis is valid under 38 C.F.R. §§ 
3.304(f) and 4.125.  See id.

On the contrary, as outlined above, the veteran was afforded 
a VA examination in October 2006 where the examiner declined 
diagnosing the veteran with PTSD for reasons aforementioned.  
Since it is necessary to remand the claim for other reasons, 
the veteran should be afforded a new VA examination to 
reconcile the conflicting evidence.  The examiner should be 
informed that only confirmed military stressors may be 
considered and any rendered diagnosis must conform to the 
criteria in the DSM-IV.  Id.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from August 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the veteran's claim for SSA 
disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Obtain the veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Kansas City, Missouri 
from August 2004 to the present. All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a psychiatric examination for the 
claimed condition of PTSD to determine 
whether the veteran has any psychiatric 
conditions attributable to any confirmed 
incident of service, to include the 
explosion.  The claims folder, to include 
a copy of this decision, must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
those in the 2004 VA outpatient treatment 
records and 2006 VA examination.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




